 

FOR THE SOUTHERN DISTRICT OF NE YorW?

 

* 300 Quarropas Street, White Plains, NY 10601 >

 

 

———— = — =

John Vidurek, k, Kimberly Vidurek, and James Vidurek: ) JURISDICTION: Court of Record
Plaintiffs

 

‘ Docket No, 7:20-cv-06714
- against -

Steve Douglas CEO, Mike Frost CLO, Randall Kamm
"Randy" VP, Cbe Group Inc, N Cassadine, J Melendez,
Susan Lamastro, Jeanette Willet, Frank J Chan, Charles P.
Rettig, and Bobbi S Martin;

Defendants J
SES nanan

AFFIDAVIT OF DEFAULT

 

 

a

 

On July 21, 2020, plaintiff filed an Action at Law and on September 18, 2020 served upon
defendants; Steve Douglas, Mike Frost, Kamm Randy, and CBE Group Inc. The record shows
that defendants Steve Douglas, Mike Frost, Kamm Randy, and CBE Group Inc. made no return,
requested no more time to answer, and did not provided any objection to the proceedings.
Therefore a default judgment as per rule 55(a) and (b) was filed with the court on March 3, 2021
said defendants filed a paper more than six months after they were served.

WHEREAS: defendants’ response did not satisfy rule 55(a) and (b) and therefore as per said
law, defendants cannot be heard, they defaulted.

Seal New York, Dutchess County, March 30, 2021

als ye pe

 

 

on behalf of Kimberly and James

Page I of 1
 

 

 

 

 

 

John Vidurek, Kimberly \ Vidurek, and James Vidurek; JURISDICTION: Court of Record
Plaintiffs
Index No. 2020-610
- 7 against ~ -
Steve ‘Douglas CEO, Mike Frost CLO, Randall Kamm
"Randy" VP, Cbe Group Inc, N Cassadine, J Melendez,
Susan Lamastro, Jeanette Willet, Frank J Chan, Charles P.
Rettig, and Bobbi S Martin;

ACTION AT LAW!

 

Defendants

 

On July 21, 2020, plaintiff filed an Action at Law and on September 18, 2020 served upon
defendants; Steve Douglas, Mike Frost, Kamm Randy, and CBE Group Inc. The record shows
that defendants Steve Douglas, Mike Frost, Kamm Randy, and CBE Group Inc. made no return,
requested no more time to answer, and did not provided any objection to the proceedings.
Therefore a default judgment as per rule 55(a) and (b) was filed with the court on March 3, 2021
said defendants filed a paper more than six months after they were served.

WHEREAS: defendants’ response did not satisfy rule 55(a) and (b) and therefore as per said
law, defendants cannot be heard, they defaulted.

Seal New York, Dutchess County, March 30, 2021

 

 

 

' AT LAW: [Bouvier's] This phrase is used to point out that a thing is to be done according to the course of the
common law; it is distinguished from a proceeding in equity.

Page 1 of 1
 

 

 

John E. Vidurek

1South Dr, %s-- --=
Hyde Park, NY 12538

 

 

 

ECEIVE

APR 12 2021

“ULS.D.C.
W.P.

 

Tag
AY APY. 4 a
Wy us U.S. POSTAGE PAID
— Eeuiertace
R 20271 ; [ees
>| AMOUNT
| 1000 $4.1
7019 2970 0000 3b65 5372 | on 601 RasOBM?4765S"11 §
e - *

   

United States District Court
For the Southern District of NY-
300 Quarropas Street
White Plains, NY. 10601

ORM -Sigo00 WP yiya faa etd Ada gal lps abdyeydadysh PMP Hay HI
